DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (line 13) “the two” should recite --wherein the two--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz (US 9,903,401) in view of Weinert (US 3,776,521).
As to claims 1 and 7, Pomerantz discloses a connector, comprising: 
a T-shaped main body 408; 
three connecting components 404,414,416,418, which are arranged on one surface of the main body and located at three endpoints of the T-shaped main body, wherein each connecting component comprises a concave groove body 414,416,418 and a connecting column 404 which is arranged in a cavity A of the concave groove body (Figure 4B reprinted below with annotations), wherein a gap exists between the connecting column and an inner wall of the concave groove body; wherein the connecting column is adapted to receive a hollow column of a fence 202 while a tube wall of the hollow column is adapted to insert between the concave groove body and the connecting column; and 
[AltContent: textbox (A)][AltContent: connector]a connecting holes 412,B, which is arranged between two connecting components at a bottom of the T-shaped main body, wherein the connecting hole penetrates through the main body, and is formed in the other surface of the main body; wherein the connecting hole makes a spacing between connecting columns (Figures 3A-4C).  
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    282
    334
    media_image1.png
    Greyscale

Pomerantz fails to disclose a connector comprising a connecting tube surrounding the connecting hole; and wherein a limiting plate is arranged in an opening in a lower end of the connecting tube.
Weinert teaches a connector comprising a connecting tube 34 surrounding a connecting hole for receiving frame posts 20 therein, and wherein a limiting plate is arranged in an opening in a lower end of the connecting tube; the limiting plate of each connecting tube ensuring proper seating of the frame post within the connecting hole and providing for more secure seating of the frame post therein (Figures 1-2).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pomerantz to comprise a connecting tube having a limiting plate surrounding the connecting hole, as taught by Weinert, in order to ensure proper seating of a frame post within the connecting hole and to provide for more secure seating of the frame post therein.
Pomerantz as modified by Weinert fails to disclose a connector comprising two connecting tubes and connecting holes side by side.  Pomerantz does not disclose any structural or functional significance as to the specific number of connecting holes disposed between the two connecting components at the bottom of the T-shaped main body.
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pomerantz as modified by Weinert to comprise two connecting tubes and connecting holes side by side, as Pomerantz does not disclose any structural or functional significance as to the specific number of connecting holes disposed between the two connecting components at the bottom of the T-shaped main body, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 2, Pomerantz discloses a connector wherein each concave groove body 414,416,418 opens toward one end of the outside of the main body 408 (Figures 3A-4C).  
As to claim 3, Pomerantz discloses a connector wherein the height of each connecting column 404 is greater than the height of each concave groove body 414,416,418 (Figures 3A-4C).  
As to claim 5, Pomerantz as modified by Weinert discloses a connector wherein the two connecting tubes (412 Pomerantz; 34 Weinert) are arranged between two connecting components 404,414,416,418 side by side, and a wall of each connecting tube is partially fused with a sidewall portion of the corresponding concave groove body (connector 400 is unitarily-formed from fused injection-molded plastic; thus all components of the connector are fused together as a single unitary member; Figures 3A-4C, C3 L22-24).
As to claim 6, Pomerantz discloses a connector wherein the cross section of each connecting column is circular; instead of polygonal.  Pomerantz does not disclose any structural or functional significance as to the specific cross-sectional shape of the connecting column; other than that it corresponds to the cross-sectional shape of the upright grill columns received thereon.
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pomerantz wherein the cross section of each connecting column is polygonal, as Pomerantz does not disclose any structural or functional significance as to the specific cross-sectional shape of the connecting column; other than that it corresponds to the cross-sectional shape of the upright grill columns received thereon, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 8, Pomerantz as modified by Weinert discloses a fence using the connector comprising: 
a plurality of grill modules 202, wherein each grill module comprises upright columns and crossbeams; an upper end and a lower end of each upright column of each grill module extends out of the corresponding crossbeams, and each upright column is a circular hollow column; the upright columns of the grill modules can be cooperatively connected with the connecting components of the connector; the connecting columns 404 of the connecting components are inserted into the hollow upright columns, and tube walls of the hollow upright columns are inserted between the concave groove bodies 414,416,418 and the connecting columns; and 
a plurality of top frames 204, wherein each top frame is spliced from a plurality of circular tubes, each circular tube of the top frame cooperates with the corresponding connecting tube (412 Pomerantz; 34 Weinert) of the connector, and is inserted into a connecting tube through the connecting hole in a back surface of the main body 408 (Figures 3A-4C).  
Pomerantz discloses a connector wherein the cross section of each upright column is circular; instead of square.  Pomerantz does not disclose any structural or functional significance as to the specific cross-sectional shape of the upright column; other than that it corresponds to the cross-sectional shape of the connecting column.
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pomerantz wherein the cross section of each upright column is square, as Pomerantz does not disclose any structural or functional significance as to the specific cross-sectional shape of the upright column; other than that it corresponds to the cross-sectional shape of the connecting column, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz in view of Weinert, as applied to claim 1 above, and further in view of Chang (US 9,089,212).
As to claim 4, Pomerantz fails to disclose a connector wherein a side wall of the inner cavity of each concave groove body is provided with symmetric notches.  
Chang teaches a connector wherein a side wall of the inner cavity 12 of a concave groove body 11 is provided with symmetric notches defined between ribs 121; the ribs providing for secure clamping of a panel within the groove body (Figures 1,5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pomerantz wherein the inner cavity of each concave groove body is provided ribs defining notches, as taught by Chang, in order to provide for secure clamping of an upright column within the groove body.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/15/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619